TYLER, J.
Alanson Pierce died in the year 1851, leaving by will all his real and personal estate, of considerable value, to his wife, Hannah B. Pierce, excepting a legacy of $600 to each of his three children. The home farm consisted of a valuable meadow in Weathex-sfield, which produced from sixty to seventy tons of hay annually. The farm was well stocked, and there was other personal estate. In the year 1851 Hannah B. was appointed guardian of her son, Samuel B., who was then twelve years old, and in Max'ch, 1852, she filed in the probate court an inventory showing that she then had in her hands $520.11 belonging to her ward. The records do not show that she ever settled her account as guardian. She continued to live on her farm which she managed successfully, and prior to 1869 increased her estate besides supporting herself and family. She built a new house on the meadow fax-m a few rods distant from the one that had been occupied by the family. In i860 Samuel married and moved to Claremont, N. H., where he remainded till the fall of 1869, when he returned to his mother’s farm and moved into the old house. He had accumulated but little, if any property. His mother, then seventy years old, was living in the new house, her family consisting of her daughter Augusta, who was then forty years old, and four children of her deceased son Fernando. After Samuel’s return he worked for himself part of the time and also assisted in carrying on the home farm. His wife died in 1878, after which Augusta did the wox'k in his house with the assistance of his children, going there daily from the new house whex*e she lived with and cared for her mother. In 1881 the mother became partially insane, and Samuel gradually assumed the management of the farm, while his sister took charge of the household affairs. Samuel bought and sold stock for the farm and was the ostensible owner of *650the stock and the manager of the farm, but this was a position which he assumed: it was not by virtue of any contract with his mother. In that year Samuel unintentionally, but through gross carelessness, set fire to the barns and they were destroyed with all their contents, after which he moved into the new house, where he afterward resided with his mother and sister. After the burning of the barns he built a new one at large expense, but it was poorly adapted to the use of the farm. The timber for it was partly cut upon the farm iand partly purchased, and the neighbors contributed their assistance in its construction. Samuel also moved the new house on to the site of the old one, which work was wholly unnecessary. He superintended the building and moving, which were completed in 1885. His mother was mentally incapable of assenting to or dissenting from this work. Under his management her estate finally became reduced to her farm and household furniture. She held a note against him dated April 14, 1866, for $1,300 and a receipt dated Dec. 12, 1869, for $1,362. He held a receipt against her for $500, dated April 14, 1866.
Samuel never kept any account of his receipts and disbursements in the management of his mother’s affairs either before or after his appointment as guardian. Augusta was unmarried and lived with her mother without any contract for or expectation of compensation. There never was any contract between her and Samuel in respect to her labor. She was no more a member of his family than he was of hers.
Samuel was appointed guardian of his mother May 4, 1887. He never settled his guardianship account. July 18, 1887, as guardian and under license from the probate court, he conveyed by deed the farm and Cavendish pasture to Augusta, who on the same day reconveyed the same by deed to him as guardian. Nothing was paid as a consideration for either conveyance. On the same day Samuel conveyed the meadow farm by deed to Gilbert A. Davis, who gave *651him a bond to reconvey the same to him on the payment of his promissory note to Davis for $1,000 which was Samuel’s personal debt. All the parties knew about the deeds, bond and note. The transaction was intended by them all as a mortgage. The license from the probate court recited that the guardian had applied for license to sell for the purpose of “putting the proceeds at interest or investing the same in stocks and bonds.”
Samuel had all the products of the farm after his return in the fall of 1869, to May, 1887, except to the amount of $75 a year used by his mother, and thereafter until the time of his death, Jan. 5, 1894, he had the entire use. The value of the rent from April 1, 1870, to April 1, 1887, was $200 a year, and thereafter until Jan. 5, 1894, $150 a year, he paying the taxes and making the ordinary repairs.
In the year 1893 Samuel appeared by request before the probate court to settle his guardianship account. He then stated that he had kept no account and thought the accounts ought to be jumped and called even.
Hannah died Jan. 23, 1892, and the appellant Pollard was appointed administrator of her estate Feb. 5, 1894. Her heirs were Samuel, Augusta, and the children of the deceased son. The appellee, Burton B. Pierce, was appointed administrator of Samuel’s estate Jan. 13, 1894, and Jan. 23, 1894, he was appointed administrator of the estate of Augusta, who died in December, 1893, intestate, leaving no property other than her share in the estate of her mother.
On August 8, 1895, Hannah’s administrator having been cited before the probate court upon the petition of Samuel’s administrator to settle Hannah’s account as guardian, it was adjudged and decreed that her estate was indebted to her ward’s estate in the sum of $1,875.69. Hannah’s administrator appealed.
At the hearing before the commissioner Samuel’s administrator presented an account, as he claimed it, oí Samuel’s *652guardianship of his mother. The exceptions relate to the items of this account, which are as follows :
1887. Cr.
June. By avails of sale of real estate of Hannah
B. Pierce, - $4,000 00
By cash from bank stock, 272 00

Dr.

$4,272 00
For payment of various sums (giving items), for ' material purchased, not produced on the farm, and for labor in erecting buildings on farm, • $2,135 00
For [expense of support of ward from May 4, 1887, to her death, June 23, 1892, 266 and 5-7 weeks, at $10 per week, - 2,667 00
Then follow ten items for burial expenses, probate fees, advertising, taxes, and guardian’s expense in rendering account, about which there was no contest and which amounted to 192 72
For guardian’s services and expenses from May 4, 1887, to June 23, 1892, 5 years, 1 month, 19 days, - - - _ - - - - 325 00
For care of farm after death of Samuel B. Pierce, 9 months, under direction of probate court, to September, 1894, at $25 per month, in addition to products, - - - - 228 00
For care of farm after Sept. 12, 1894, under direction of probate court, - - - - ***- *-
1. It did not appear of record that Hannah had settled with her ward. It was competent for the appellant to show that she had in fact paid over to him all the money she received, and as tending to show this evidence was admissible as to the ward’s financial condition and his occasion to use money about the time he became of age. As the appellee introduced the decree of the probate court as evidence of the *653indebtedness of Hannah’s estate to that of her ward, it was certainly competent for the appellant to offer evidence tending to show that the demands upon which the decree was based had been paid ; also that the decree had been appealed from.
2. From what has already been stated in respect to Samuel’s occupancy of the farm from the time of his return to it in 1869 until April, 1871, it is wholly immaterial what he furnished his mother between those dates, for her support, besides the farm products.
3. The finding that there was no occasion to move the new house, that the cellar could have been drained, and that the expense incurred in moving the house was needless, covers this point in the case.
4. It is distinctly found in the first report that there was no contract between S.amuel and Augusta; that there was no evidence that she intended to charge him other mother for her services. The report was not recommitted for further finding on this point, but at the second hearing the appellee was permitted to introduce some newly discovered evidence to the effect that Samuel was once heard to say in his sister’s presence that he had hired her to take care of his mother and that Augusta said she always had taken care of her. Upon considering this evidence and the other evidence in the case the commissioner repeated his former finding that Samuel did not hire his sister; so there is no force to the exception.
5. This exception relates to several rulings admitting and excluding evidence. The appellee sought to justify the sale of the real estate, and gave credit for $4,000 as the proceeds. It was competent for the appellant to show the entire transaction — the giving of the deeds, note and bond, the purpose for which they were given and Samuel’s continued occupancy of the premises — as bearing upon the question whether the transaction was in fact a conveyance or was in *654effect a mortgage. The several instruments were admissible in this view.
What Samuel said to Mr. Davis when he gave him the $1,000 note — what he wanted the money for — was a declaration in the party’s own favor, the other party not being present, and was not admissible. The conversation between Samuel and Burton B. Pierce and between the latter and Watkins was properly excluded for the same reason.
The appellee claimed to be allowed for Samuel’s labor and expensé in building the barns. It was competent for the appellant to show by the witness Amsden that the neighbors contributed their assistance in building the barns and moving the house.
9. The finding of the commissioner in respect to Samuel’s management of his mother’s farm and affairs sufficiently covers the ground to which this exception relates. To have reported more in detail about supplying the table and clothing for his mother and sister would not have changed the case in its legal aspects.
10. This exception is to the disallowance of the $4,000 item of credit. The facts reported show that the conveyance made by Samuel was in effect a mortgage to secure the payment of his $1,000 note instead of a conveyance to raise money for investment which was the purpose stated in his application for a license. Whether the conveyance was valid as a mortgage we are not called upon to decide, but it was not a conveyance from which Samuel realized $4,000 or any other sum with which to credit his mother’s estate. In this view the return upon the license, showing that the real estate had been conveyed for a different purpose from that represented in the application, was immaterial, though it is one of the exhibits.
11. The appellee excepts to the allowance for rent of the farm and pasture after the termination of Samuel’s guardianship of Hannah by her death, and insists that in any event too large "a sum was allowed.
*655The appellee presented Samuel’s guardian account to the probate court, which passed upon it and made a decree. An appeal was taken and the case went to the county court, which is a higher court of probate, and was sent out to a commissioner. The appellee there presented the account,, containing items of debt and credit, “as he claimed it should be.” It contained a charge for taxes paid in the year 1894, a charge for the appellee’s services in the care of the farm from the time of Samuel’s death to September 1, 1894, and a charge for like Services from that date' until the time of the trial. The appellant contested the last two items and others, and claimed that Hannah’s estate should be credited with additional items, among them the item for rent. The accounts were fully litigated before the commissioner, but upon the filing of the report the appellee excepted to the allowance of so much of the charge for rent as accrued after Hannah’s death and the consequent termination of the guardianship. The ground of exception is not stated in the brief, but it was argued that it should have been presented to the commissioner on Samuel’s estate. The appellee by his own action drew these accounts relative to the care of the farm on one side and to the rent of it on the other, after the ward’s death, into examination and adjudication by the commissioner, and he cannot now be heard to contend that a part of a certain item should have been presented to commissioners on Samuel’s estate and the jurisdiction of the probate court obtained in that way instead of the way adopted by him.
' It is evident that the commissioner made Samuel’s estate chargeable with rent in accordance with what appeared to have been the value of the farm products, especially of the hay-crop. Samuel had the products of the farm seven seasons, which, at $150 a year, made the item of $1,050.
14. The commissioner disallowed the $1,300 note given by Samuel to Hannah, April 14, 1866, after receiving it in *656evidence, and the appellant took no exception; so the appellee was not harmed by the ruling.
15. This was to the admission of a receipt for $1,363 given by Samuel to his mother December 12, 1869. The appellee, under the appellant’s exception, introduced a receipt for $500 given by Hannah to Samuel, April 14, 1866. The commissioner subsequently found upon competent evidence that on May 4, 1887, when Samuel was appointed guardiaji of his mother, there was nothing due from either party to the other, so the exceptions to the admission of the receipts became immaterial.
16. The appellant, Pollard, was appointed administrator upon Hannah Pierce’s estate February 5, 1894, whereupon the law committed the possession and care of the farm and other property of the estate to him. The services of Burton B. Pierce for care of the farm as charged in items 12 and 13 were not claimed to have been rendered under any contract with Pollard, administrator, and were properly disallowed.
17. From the manner in which Samuel managed his ward’s estate, as shown by the report, he w7as entitled to no compensation as guardian. Re Hodges’ Estate, 66 Vt. 70, and cases cited in the opiniou.
18. Upon the findings of the commissioner it is immaterial whether the heirs of Fernando Pierce were of full age July 18, 1887, or not. There is no finding and no request to find that these heirs had any participation in or knowledge ofSamuel’s transactions in the settlement of his ward’s estate, and no question of acquiscense can be raised as to them.
The other exceptions taken by the appellee at the trial were not insisted upon in this court.
The appellee filed four exceptions to the acceptance of the report. As to the 1st and 2nd : We have discovered no error in the commissioner’s rulings admitting and excluding evidence, and his decision that there was nothing due from *657one party to the other at the time Samuel was appointed guardian is conclusive as a finding' of fact. Interest was properly allowed. The other exceptions we have already considered.
At the second hearing the commissioner learned that the bank stock was sold by Samuel prior to May 4, 1887, and after his mother became insane, and he therefore charged Samuel’s estate with the avails. He states the account as allowed by him as follows :
The Estate of Hannah B. Pierce,

In account with

S. B. Pierce, late guardian,
1887. Cr.
Jan. 30. By cash from sale of bank stock, - $ 272 00
July 31- “ “ received from sale of Preston
land, ------ 325 00
1894.
Jan. 3. By rents of real estate since May 4,
1887, at $150, - - - _ 1,050 00
By balance interest due Jan. 23, 1892, 147 43
“ “ “ “ May 28,1895, 115 15
$1,909 58
The same,

Dr.

To support of ward from May 4, 1887, to her
death, June 23, 1892, 266 5-7 weeks, at $3, - $ 800 00
(Add ten items amounting to - - - • 192 73)
Balance due Hannah B. Pierce estate May 28,
1895, -------- $916 85
Upon the facts reported the note and receipts were properly disallowed.
*658Nearly all the findings, allowing and disallowing items, were questions of fact for the decision of the commissioner. As Samuel carried on the farm and took the products he was properly- chargeable with rent, as upon an implied promise. The value of the rent, and what was a reasonable compensation per week for the support of his ward, in the circumstances, were questions of fact.
It is found that the old barns were burned through Samuel’s fault. Whether for this reason he considered it his duty to replace them and furnish what materials and labor were required in addition to what the farm furnished and the neighbors contributed in labor and money, is not stated, but it is found that he did not intend to charge his mother for building the barns nor for moving the house. In the same connection it is found that he did not expect to pay his mother his $1,300 note nor his receipt for $1,360.
As before stated, whether Hannah had paid her ward the amount which she at one time held for him was a question of fact.

Judgment for the affellant to recover $930.76 and costs affirmed.